Exhibit 10.1

 

COHEN & COMPANY, LLC

 

AMENDMENT NO. 3 TO

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
of Cohen & Company, LLC, dated as of October 30, 2019 (“Amendment No. 3”), is
entered into by and among each of the Members set forth on the signature
pages hereto.

 

Background

 

On December 16, 2009, the Members entered into the Amended and Restated Limited
Liability Company Agreement (the “Amended and Restated Agreement”) of Cohen &
Company, LLC (formerly, IFMI, LLC, the “Company”). On June 20, 2011, the Members
entered into Amendment No. 1 to Amended and Restated Limited Liability Company
Agreement of Cohen & Company, LLC (“Amendment No. 1”).  On May 9, 2013, the
Members entered into Amendment No. 2 to Amended and Restated Limited Liability
Company Agreement of Cohen & Company, LLC (“Amendment No. 2” and collectively
with the Amended and Restated Agreement and Amendment No. 1, the “Agreement”).

 

Pursuant to Section 13.10 of the Agreement, the Members desire to amend certain
provisions of the Agreement.

 

NOW, THEREFORE, intending to be bound hereby, the Members agree as follows:

 

1.             Defined Terms. Terms that are used but not defined herein shall
have the meaning ascribed to such terms in the Agreement.

 

1.1  The definition set forth below is hereby added to Section 1.2 of the
Agreement to be placed in proper alphabetical sequence.

 

“Additional Units”: the number of Units representing fifty percent (50%) of the
votes entitled to be cast at any Meeting, plus one Unit, minus the number of
Units owned by Parent as of the record date of such Meeting.

 

“Convertible Secured Note”:  the Convertible Senior Secured Promissory Note,
dated as of March 10, 2017, issued by the Company to DGC Family Fintech Trust in
the aggregate principal amount of Fifteen Million Dollars ($15,000,000), with an
interest rate of eight percent (8%) per annum.

 

“Meeting”: any meeting of the holders of Units, or any adjournment thereof or
any other circumstances upon which a vote, agreement, consent (including
unanimous written consents) or other approval is sought from the holders of
Units.

 

--------------------------------------------------------------------------------



 

2.             Management and Control of Business; Authority of Board Members.
Section 7.1 of the Agreement is hereby deleted and replaced in its entirety as
follows:

 

Section 7.1 Management and Control of Business; Authority of Board Members.
Management of the business and affairs of the Company and the Subsidiaries shall
be vested in the Board of Managers, who may exercise all powers of the Company
and perform or authorize the performance of all lawful acts which are not by the
Act or this Agreement directed or required to be exercised or performed by the
Members.  The Board of Managers shall consist of three Managers.  The Managers
shall initially be Daniel G. Cohen (who shall be the Chairman of the Board of
Managers), Lester R. Brafman and Joseph W. Pooler, Jr.  A Manager may resign at
any time for any reason or for no reason. Upon resignation of a Manager or other
vacancy on the Board of Managers, a new Manager shall be elected by the Members
by a Majority Vote. A Manager may be removed by the Company upon a Majority
Vote, except as set forth in the following sentence. Notwithstanding any other
provision of this Agreement, the Company shall not, without receiving advance
written approval by Parent and a Majority Vote of the Designated Non-Parent
Members, if any, remove Daniel G. Cohen as a Manager or as Chairman of the Board
of Managers other than for cause.

 

3.             Special Proxy Regarding Convertible Secured Note.  Section 6.13
of the Agreement is inserted as follows:

 

Section 6.13 Special Proxy Regarding Convertible Secured Note.  If following any
conversion of all or any part of the Convertible Secured Note as provided
therein, the Parent owns a number of Units representing less than a majority of
the votes entitled to be cast at any Meeting, then for so long as the Parent
owns a number of Units representing less than a majority of the votes entitled
to be cast at any Meeting, each holder of any Units issued as a result of the
conversion of the Convertible Secured Note (regardless of how such Units were
acquired by such holder) hereby grants to and appoints the Parent as such
holder’s proxy and attorney-in-fact (with full power of substitution), for and
in the name, place and stead of each such holder, to vote at any Meeting the
number of Units (the “Proxy Units”) owned by each such holder as of the record
date of such Meeting equal to (i) the Additional Units or (ii) if such holder
holds less than a number of Units equal to the Additional Units, all such
holder’s Units.  Such attorney-in-fact may evidence the taking of any action,
giving of any consent or the voting of such Proxy Units by the execution of any
document or instrument for such purpose in the name of such holder.  Each such
holder hereby affirms that the proxy set forth in this Section 6.13 is given in
connection with, and in consideration of, the Convertible Secured Note and/or in
connection with the acquisition of any Units issued as a result of the
conversion of such Convertible Secured Note. Each such holder hereby further
affirms that this proxy is coupled with an interest and may not be revoked
unless otherwise terminated by the mutual consent of each such holder and the
Parent. Each such holder hereby ratifies and confirms all that the proxy and
attorney-in-fact appointed pursuant to this Section 6.13 may lawfully do or
cause to be done by virtue hereof.  Notwithstanding anything to the contrary
herein, upon the earlier to occur of a Notice Default and an Automatic Default
(each as defined in the Convertible Secured Note), the proxy shall, without
further action by any party, be automatically revoked.

 

2

--------------------------------------------------------------------------------



 

4.             Approval of Dissolution of the Company.  Section 12.1 of the
Agreement is hereby deleted and replaced in its entirety as follows:

 

Section 12.1 Approval of Dissolution of the Company. If there is any Designated
Non-Parent Member, Parent agrees that Parent shall not, without receiving
advance approval by a Majority Vote of the Designated Non-Parent Members, adopt
any plan of liquidation or dissolution or file a certificate of dissolution with
respect to the Company.

 

5.             Special Redemption Regarding Convertible Secured Note. 
Section 12.2(j) of the Agreement is inserted as follows:

 

(j)                Upon a conversion of all or any portion of the Convertible
Secured Note and the issuance of Units to the holder of the Convertible Secured
Note, such holder shall have the same rights of Redemption, if any, held by any
Member; provided, however, that such holder shall have no such Redemption rights
with respect to any Units issued in connection with the Convertible Secured Note
if the Board of Directors of Parent, after consultation with legal counsel,
determines in good faith and in its sole discretion that satisfaction of such
Redemption by Parent with Common Shares would (i) jeopardize or endanger the
availability to Parent of its net operating loss and net capital loss
carryforwards and certain other tax benefits under Section 382 of the Code or
(ii) constitute a “Change of Control” under that certain Junior Subordinated
Indenture, dated as of June 25, 2007, by and between Parent (formerly Alesco
Financial Inc.) and Wells Fargo Bank, N.A., as trustee.

 

6.             Integration. The Agreement, as amended by this Amendment No. 3
sets forth all (and is intended by all parties hereto to be an integration of
all) of the promises, agreements, conditions, understandings, warranties and
representations among the parties hereto with respect to the Company, the
Company business and the property of the Company, and there are no promises,
agreements, conditions, understanding, warranties, or representations, oral or
written, express or implied, among them other than as set forth herein or in the
agreements noted above.  Notwithstanding the foregoing, certain Members are or
will be a party to a senior management agreement between the Company and such
Member (e.g., the Cohen Executive Agreement). To the extent that any provisions
of this Amendment No. 3 conflict with such Member’s senior management agreement
(including, without limitation, terms relating to the transfer of Units and the
allocations provided for therein), the terms of such Member’s senior management
agreement shall control.

 

7.             No Other Amendments.  Except as expressly amended, modified and
supplemented hereby, the provisions of the Agreement are and shall remain in
full force and effect.

 

8.             Governing Law. It is the intention of the parties that all
questions with respect to the construction of this Amendment No. 3 and the
rights and liabilities of the parties hereto shall be determined in accordance
with the laws of the State of Delaware.

 

9.             Binding Effect. This Amendment No. 3 shall be binding upon, and
inure to the benefit of, the parties hereto and their respective personal and
legal representatives, successors and assigns.

 

10.          Counterparts. This Amendment No. 3 may be executed in any number of
counterparts and it shall not be necessary that each party to this Amendment
No. 3 execute each counterpart. Each counterpart so executed (or, if all parties
do not sign on the same counterpart, each group of counterparts signed by all
parties) shall be deemed to be an original, but all such counterparts together
shall constitute one and the same instrument. In making proof of this Amendment
No. 3,

 

3

--------------------------------------------------------------------------------



 

it shall not be necessary to account for more than one counterpart or group of
counterparts signed by all parties.

 

[Signatures on Following Page]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment No. 3 to
be executed as of the date and year first set forth above.

 

 

 

/s/ Linda Koster

 

Linda Koster

 

 

 

 

 

COHEN BROS. FINANCIAL, LLC

 

 

 

 

 

 

By:

/s/ Daniel G. Cohen

 

Name:

Daniel G. Cohen

 

Title:

Managing Member

 

 

 

 

 

 

 

COHEN & COMPANY INC.

 

 

 

 

 

 

 

By:

/s/ Joseph W. Pooler, Jr.

 

Name:

Joseph W. Pooler, Jr.

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------